Exhibit 10.1

AMENDED AND RESTATED

OMNIBUS AGREEMENT

among

SPECTRA ENERGY CORP

SPECTRA ENERGY PARTNERS GP, LLC

SPECTRA ENERGY PARTNERS (DE) GP, LP

and

SPECTRA ENERGY PARTNERS, LP

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. Definitions

     1   

1.1

   Definitions      1   

ARTICLE II. Indemnification

     5   

2.1

   Environmental Indemnification      5   

2.2

   Additional Indemnification      6   

2.3

   Indemnification Procedures      6   

ARTICLE III. Reimbursement Obligations

     8   

3.1

   Reimbursement for Allocated Corporate, General and Administrative Expenses   
  8   

3.2

   Reimbursement for Direct Expenses      8   

3.3

   Budgets; Capital; Operating and Maintenance Expenses; and Corporate
Governance Expenses      9   

ARTICLE IV. Miscellaneous

     9   

4.1

   Choice of Law; Submission to Jurisdiction      9   

4.2

   Notice      9   

4.3

   Entire Agreement      10   

4.4

   Termination      10   

4.5

   Effect of Waiver or Consent      10   

4.6

   Amendment or Modification      10   

4.7

   Assignment; Third-Party Beneficiaries      10   

4.8

   Counterparts      10   

4.9

   Severability      11   

4.10

   Gender, Parts, Articles and Sections      11   

4.11

   Further Assurances      11   

4.12

   Withholding or Granting of Consent      11   

4.13

   Laws and Regulations      11   

4.14

   Negation of Rights of Limited Partners, Assignees and Third Parties      11
  

4.15

   No Recourse Against Officers or Directors      11   

4.16

   Successors      11   

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED

OMNIBUS AGREEMENT

THIS AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into on,
and effective as of, November 1, 2013 (the “Effective Date”), and is by and
among Spectra Energy Corp, a Delaware corporation (“Spectra”), Spectra Energy
Partners GP, LLC, a Delaware limited liability company (“GP LLC”), Spectra
Energy Partners (DE) GP, LP, a Delaware limited partnership (the “General
Partner”), and Spectra Energy Partners, LP, a Delaware limited partnership (the
“Partnership”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”

RECITALS:

1. The Parties entered into that certain Omnibus Agreement effective as of
July 2, 2007, which provided for the provision of certain services and
indemnities by the General Partner, as amended by that certain First Amendment
to Omnibus Agreement, effective as of April 4, 2008, and that certain Amendment
No. 1 to Omnibus Agreement, effective as of June 1, 2010 (as so amended, the
“Original Agreement”).

2. Spectra and the Partnership entered into that certain Contribution Agreement
dated as of August 5, 2013, pursuant to which Spectra and the Partnership agreed
to amend and restate the Original Agreement in its entirety to, among other
things, eliminate the limit on the amount for which Spectra is entitled to
reimbursed for certain corporate, general and administrative services that
Spectra provides to the Partnership Group (as defined herein).

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree to amend
and restate the Original Agreement in its entirety as follows:

ARTICLE I.

Definitions

1.1 Definitions.

As used in this Agreement, the following capitalized terms shall have the
respective meanings set forth below:

“Affiliate” has the meaning given such term in the Partnership Agreement.

“Agreement” means this Agreement, as it may be amended, modified or supplemented
from time to time in accordance with the terms hereof.

“Cause” has the meaning given such term in the Partnership Agreement.

 

1



--------------------------------------------------------------------------------

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person pursuant to a transaction in which
the outstanding Voting Securities of the Applicable Person are changed into or
exchanged for cash, securities or other property, other than any such
transaction where (a) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving Person or
its parent and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or
becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of all of the then outstanding Voting Securities
of the Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.

“Common Units” has the meaning given such term in the Partnership Agreement.

“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.

“Contribution Agreement” has the meaning given such term in the Partnership
Agreement.

“Covered Environmental Losses” means all environmental and toxic tort losses,
damages, liabilities, injuries, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs and expenses (including, without
limitation, costs and expenses of any Environmental Activity, court costs and
reasonable attorney’s and experts’ fees) of any and every kind or character, by
reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws, including
without limitation performance of any Environmental Activity; or

(ii) any event, omission or condition associated with ownership or operation of
the IPO Partnership Assets relating to Environmental Activities (including,
without limitation, the exposure to or presence of Hazardous Substances on,
under, about or migrating to or from the IPO Partnership Assets or the exposure
to or Release of Hazardous Substances arising out of operation of the IPO
Partnership Assets) including, without limitation, (A) the cost and expense of
any Environmental Activities, (B) the cost or expense of the preparation and
implementation of any closure, remedial or corrective action or other plans
required or necessary under Environmental Laws and (C) the cost and expense for
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work.

“Environmental Activities” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration,

 

2



--------------------------------------------------------------------------------

bioremediation, response, repair, corrective measure, cleanup or abatement that
is required or necessary under any applicable Environmental Law, including, but
not limited to, institutional or engineering controls or participation in a
governmental voluntary cleanup program to conduct voluntary investigatory and
remedial actions for the clean-up, removal or remediation of Hazardous
Substances that exceed actionable levels established pursuant to Environmental
Laws, or participation in a supplemental environmental project in partial or
whole mitigation of a fine or penalty.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources including, without limitation, the federal Comprehensive Environmental
Response, Compensation and Liability Act, the Superfund Amendments and
Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Hazardous Materials
Transportation Act, the Marine Mammal Protection Act, the Endangered Species
Act, the National Environmental Policy Act and other environmental conservation
and protection laws, each as amended through the IPO Closing Date, (b) any
Release or threatened Release of, or any exposure of any Person or property to,
any Hazardous Substances and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport or handling of any Hazardous
Substances.

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” has the meaning given such term in the introduction to this
Agreement.

“GP LLC” has the meaning given such term in the introduction to this Agreement.

“Gulfstream” means Gulfstream Natural Gas System, L.L.C., a Delaware limited
liability company.

“Gulfstream Assets” means the assets owned by Gulfstream as of the IPO Closing
Date.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, (b) oil as
defined in the Oil Pollution Act of 1990, as amended, including oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other
refined petroleum hydrocarbons and petroleum products and (c) radioactive
materials, asbestos containing materials or polychlorinated biphenyls.

 

3



--------------------------------------------------------------------------------

“Indemnified Party” means each Partnership Group Member and Spectra, as the case
may be, in their capacities as parties entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means each of the Partnership and Spectra, as the case may
be, in their capacity as the parties from whom indemnification may be required
in accordance with Article II.

“IPO Closing Date” means July 2, 2007 (the date of the closing of the
Partnership’s initial public offering of Common Units).

“IPO Partnership Assets” means the natural gas transportation and storage assets
(including the Gulfstream Assets, the Market Hub Assets and the interests in
Gulfstream and Market Hub contributed to the Partnership in connection with its
initial public offering and as more completely described in the Registration
Statement) conveyed, contributed or otherwise transferred or intended to be
conveyed, contributed or otherwise transferred to any Partnership Group Member,
or owned by or necessary for the operation of the business, properties or assets
of any Partnership Group Member, prior to or as of the IPO Closing Date.

“Losses” means all losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character.

“Market Hub” means Market Hub Partners Holding, a Delaware partnership.

“Market Hub Assets” means the assets owned by Market Hub as of the IPO Closing
Date.

“Original Agreement” has the meaning given such term in the recitals to this
Agreement.

“Partnership” has the meaning given such term in the introduction to this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Spectra Energy Partners, LP, dated as of the IPO Closing
Date, as amended by that certain Amendment No. 1 to the First Amended and
Restated Agreement of Limited Partnership of Spectra Energy Partners, LP, dated
as of April 11, 2008, and as it may be further amended, modified or supplemented
from time to time in accordance with the terms thereof.

“Partnership Entities” means GP LLC, the General Partner and each Partnership
Group Member.

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

“Partnership Group Member” means any member of the Partnership Group.

“Partnership Indemnitee” means any Person who is an Indemnitee (as defined in
the Partnership Agreement); provided, that the term “Partnership Indemnitee”
shall exclude Spectra and any Affiliate of Spectra which is not a Partnership
Group Member.

 

4



--------------------------------------------------------------------------------

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, business trust, employee benefit plan,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.

“Registration Statement” means the Registration Statement on Form S-1, as
amended, (Registration No. 333-141687) filed with the Securities and Exchange
Commission with respect to the initial public offering of Common Units by the
Partnership.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

“Retained Assets” means all assets of Spectra and its Affiliates that were not
conveyed, contributed or otherwise transferred to the Partnership Group pursuant
to the Contribution Agreement and other documents relating to the transactions
referred to in the Contribution Agreement.

“Subsidiary” has the meaning given such term in the Partnership Agreement.

“Spectra” has the meaning given such term in the introduction to this Agreement.

“Units” has the meaning given such term in the Partnership Agreement.

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.

ARTICLE II.

Indemnification

2.1 Environmental Indemnification. Subject to the provisions of Section 2.3, the
Partnership Group shall indemnify, defend and hold harmless Spectra and its
Affiliates, other than any Partnership Group Member, from and against any
Covered Environmental Losses suffered or incurred by Spectra and its Affiliates,
other than any Partnership Group Member, relating to the IPO Partnership Assets
occurring after the IPO Closing Date; provided that in no event shall the
Partnership Group indemnify, defend or hold harmless Spectra and its Affiliates
from and against any Covered Environmental Losses relating to the Gulfstream
Assets or the Market Hub Assets arising from or attributable to the 25.5%
interest in Gulfstream or the 50% interest in Market Hub, respectively, owned by
Spectra and its Affiliates from and after the IPO Closing Date except to the
extent Spectra or any of its Subsidiaries, other than any Partnership Group
Member, is indemnified by any Partnership Group Member for or against such
Covered Environmental Loss pursuant to any other contract entered into after the
IPO Closing Date.

 

5



--------------------------------------------------------------------------------

2.2 Additional Indemnification.

(a) Subject to the provisions of Section 2.3, Spectra shall indemnify, defend
and hold harmless the Partnership Group and the Partnership Indemnitees from and
against any Losses suffered or incurred by the Partnership Group or any
Partnership Indemnitee by reason of or arising out of:

(i) all federal, state and local income tax liabilities attributable to the
ownership or operation of the IPO Partnership Assets prior to the IPO Closing
Date, including any such income tax liabilities of Spectra and its Affiliates
that may result from the consummation of the formation transactions for the
Partnership Group occurring on or prior to the IPO Closing Date; and

(ii) the assets, liabilities, business or operations associated with the
Retained Assets and whether occurring before or after the IPO Closing Date;

provided, however, that, (A) in the case of clause (i) above, such
indemnification obligations shall survive until sixty (60) days after the
expiration of any applicable statute of limitations, and (B) in the case of
clause (ii) above, in no event shall Spectra indemnify, defend or hold harmless
the Partnership Group or any Partnership Indemnitee from and against any Losses
suffered or incurred by the Partnership Group or any Partnership Indemnitee by
reason of or arising out of any Retained Assets transferred by Spectra or any of
its Affiliates, other than any Partnership Group Member, to any Partnership
Group Member pursuant to any other contract entered into after the IPO Closing
Date;

(b) Subject to the provisions of Section 2.3, in addition to and not in
limitation of the indemnification provided under this Article II, the
Partnership Group shall indemnify, defend, and hold harmless Spectra and its
Affiliates, other than any Partnership Group Member, from and against any Losses
suffered or incurred by Spectra and its Affiliates, other than any Partnership
Group Member, by reason of or arising out of events and conditions associated
with the operation of the IPO Partnership Assets that occurs on or after the IPO
Closing Date (other than Covered Environmental Losses, which are covered by
Section 2.1) except to the extent that the Partnership Group is indemnified with
respect to any such Losses under Section 2.2(a); provided that in no event shall
the Partnership Group indemnify, defend or hold harmless Spectra and its
Affiliates from and against any Losses relating to the Gulfstream Assets or the
Market Hub Assets arising from or attributable to the 25.5% interest in
Gulfstream or the 50% interest in Market Hub, respectively, owned by Spectra and
its Affiliates from and after the IPO Closing Date except to the extent Spectra
or any of its Subsidiaries, other than any Partnership Group Member, is
indemnified by any Partnership Group Member for or against such Loss pursuant to
any other contract entered into after the IPO Closing Date.

2.3 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification pursuant to
this Article II, it will provide notice thereof in writing to the Indemnifying
Party specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the last calendar quarter prior
to the expiration of the applicable indemnity coverage under this Agreement).

 

6



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in this
Article II, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court or similar
authority and the settling of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) of the Indemnified Party unless it includes a full release of the
Indemnified Party from such matter or issues, as the case may be.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party
with respect to all aspects of the defense of any claims covered by the
indemnification set forth in this Article II, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
names of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party of
any employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records and other information
furnished by the Indemnified Party pursuant to this Section 2.3. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article II; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party reasonably informed as to the status of any such
defense, but the Indemnifying Party shall have the right to retain sole control
over such defense.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

 

7



--------------------------------------------------------------------------------

ARTICLE III.

Reimbursement Obligations

3.1 Reimbursement for Allocated Corporate, General and Administrative Expenses.

(a) The General Partner hereby agrees to provide (or to cause its Affiliates to
provide) the Partnership Group, from and after the IPO Closing Date, with
certain corporate, general and administrative services, including, but which may
include (in whole or in part) and are not limited to, legal, accounting,
compliance, treasury, insurance, risk management, health, safety and
environmental, human resources, credit, payroll, internal audit, and tax
(collectively, “Corporate Governance”). These Corporate Governance services
shall be consistent in nature and quality to the services of such type
previously provided by the General Partner and its Affiliates in connection with
its management and operation of the Partnership’s assets prior to their
acquisition by the Partnership.

(b) The Partnership Group hereby agrees to reimburse the General Partner and its
Affiliates for all expenses and expenditures the General Partner or its
Affiliates incur or payments they make on behalf of the Partnership Group for
these Corporate Governance services. Such reimbursable expenses shall also
include employee benefits expenses for former employees of Spectra and its
Affiliates arising out of services provided by such employees prior to the
Effective Date with respect to assets or businesses that are owned by the
Partnership as of the Effective Date.

(c) The General Partner shall be entitled to allocate any such expenses and
expenditures between the Partnership Group, on the one hand, and the General
Partner and its Affiliates, on the other hand, in accordance with the foregoing
provision on any reasonable basis.

3.2 Reimbursement for Direct Expenses.

(a) The Partnership Group hereby agrees to reimburse the General Partner and its
Affiliates for all direct expenses and expenditures, other than costs allocated
pursuant to Section 3.1, they incur or payments they make on behalf of the
Partnership Group, including, but not limited to, (i) salaries of personnel
performing services on the Partnership Group’s behalf, the cost of employee
benefits for such personnel and general and administrative expense associated
with such personnel, (ii) capital expenditures, (iii) maintenance and repair
costs, (iv) taxes and (v) direct expenses, including operating expenses and
certain allocated operating expenses, associated with the ownership and
operation of the Partnership’s assets; provided, that any allocated operating
expenses shall be consistent in nature and quality to the services of such type
previously provided by Spectra in connection with its management and operation
of the Partnership’s assets prior to their acquisition by the Partnership.

(b) The Partnership Group hereby agrees to reimburse the General Partner and its
Affiliates for all expenses and expenditures they incur or payments they make as
a result of the Partnership becoming and continuing as a publicly traded entity,
including, but not limited to, costs associated with annual and quarterly
reports, tax return and Schedule K-1 preparation and distribution, independent
auditor fees, partnership governance and compliance, registrar and transfer
agent fees, legal fees and independent director compensation.

(c) The obligation of the Partnership Group to reimburse the General Partner and
its Affiliates pursuant to this Section 3.2 shall not be subject to any monetary
limitation.

 

8



--------------------------------------------------------------------------------

3.3 Budgets: Capital; Operating and Maintenance Expenses; and Corporate
Governance Expenses.

(a) Prior to final approval, the General Partner agrees to provide to the
Partnership the annual estimated budgets for the capital expenditures and costs
associated with the entities in which the Partnership has an ownership interest
and for which the Partnership is required to reimburse Spectra and its
Affiliates pursuant to Sections 3.1 and 3.2. In the course of preparing such
budgets, the General Partner agrees to consult with the Partnership regarding
such budgets prior to their approval.

(b) The General Partner agrees to promptly provide the Partnership with all
budget forecast(s) and variance analyses prepared by the General Partner or its
Affiliates in the normal course of business and related to the budgets described
in Section 3.3(a), and will consult with the Partnership with respect to
material variances and expenditures not initially included in such budgets.

ARTICLE IV.

Miscellaneous

4.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.

4.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 4.2.

For notice to Spectra:

Spectra Energy Corp

5400 Westheimer Court

Houston, Texas 77056

Attention: General Counsel

 

9



--------------------------------------------------------------------------------

For notice to the Partnership Entities:

Spectra Energy Partners, LP

5400 Westheimer Court

Houston, Texas 77056

Attention: Chief Financial Officer

4.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

4.4 Termination. Notwithstanding any other provision of this Agreement, if the
General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal, this Agreement, other
than the provisions set forth in Article II hereof, may immediately thereupon be
terminated by Spectra. This Agreement, other than the provisions set forth in
Article II hereof, shall also terminate upon a Change of Control of GP LLC, the
General Partner or the Partnership.

4.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

4.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the General Partner, will adversely affect
the holders of Common Units. Each such instrument shall be reduced to writing
and shall be designated on its face an “Amendment” or an “Addendum” to this
Agreement.

4.7 Assignment; Third-Party Beneficiaries. No Party shall have the right to
assign any of its rights or obligations under this Agreement without the consent
of the other Parties hereto. Each of the Parties hereto specifically intends
that Spectra and each entity comprising the Partnership Entities, as applicable,
whether or not a Party to this Agreement, shall be entitled to assert rights and
remedies hereunder as third-party beneficiaries hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to any such
entity.

4.8 Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile counterparts, with the same effect as if all signatory
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

4.9 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable by a court
or regulatory body of competent jurisdiction, the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

4.10 Gender, Parts, Articles and Sections. Whenever the context requires, the
gender of all words used in this Agreement shall include the masculine, feminine
and neuter, and the number of all words shall include the singular and plural.
All references to Article numbers and Section numbers refer to Articles and
Sections of this Agreement.

4.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

4.12 Withholding or Granting of Consent. Each Party may, with respect to any
consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

4.13 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall take any act, or fail to take any act, under this
Agreement which would violate any applicable law, statute, rule or regulation.

4.14 Negation of Rights of Limited Partners, Assignees and Third Parties. The
provisions of this Agreement are enforceable solely by the Parties, and no
stockholder, limited partner, member or assignee of Spectra, the Partnership or
other Person shall have the right, separate and apart from Spectra or the
Partnership, to enforce any provision of this Agreement or to compel any Party
to comply with the terms of this Agreement.

4.15 No Recourse Against Officers or Directors. For the avoidance of doubt, the
provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of Spectra or any Partnership Entity.

4.16 Successors. This Agreement shall bind and inure to the benefit of the
Parties and to their respective successors and assigns.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated Omnibus
Agreement on, and effective as of, the Effective Date.

 

SPECTRA ENERGY CORP By:  

/s/ Alan N. Harris

  Alan N. Harris   Chief Development & Operations Officer SPECTRA ENERGY
PARTNERS GP, LLC By:  

/s/ Julie A. Dill

  Julie A. Dill   President and Chief Executive Officer SPECTRA ENERGY PARTNERS
(DE) GP, LP By:   Spectra Energy Partners GP, LLC, its general partner By:  

/s/ Julie A. Dill

  Julie A. Dill   President and Chief Executive Officer SPECTRA ENERGY PARTNERS,
LP By:   Spectra Energy Partners (DE) GP, LP, its general partner By:   Spectra
Energy Partners GP, LLC, its general partner By:  

/s/ Julie A. Dill

  Julie A. Dill   President and Chief Executive Officer

[Signature Page to the Amended and Restated Omnibus Agreement]